Exhibit 10.4

AMENDMENT NO. 7 TO CREDIT AGREEMENT

This AMENDMENT NO. 7 TO CREDIT AGREEMENT (this “Amendment”) is dated as of June
6, 2007 by and among INTERNATIONAL TEXTILE GROUP, INC., a Delaware corporation
(“ITG”), the other Borrowers and Credit Parties signatory hereto, GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation, for itself and as Agent,
and the other Lenders signatory hereto. Unless otherwise specified herein,
capitalized terms used in this Amendment shall have the meanings ascribed to
them in the Credit Agreement (as hereinafter defined).

RECITALS:

WHEREAS, Borrowers, the other Credit Parties, the Agent and the Lenders entered
into that certain Credit Agreement dated as of December 29, 2006 (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”); and

WHEREAS, the parties to the Credit Agreement have agreed to a limited waiver and
amendment to the Credit Agreement as set forth herein;

NOW, THEREFORE, in consideration of the premises contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1 Amendment to Section 1.8(c). Section 1.8(c) of the Credit Agreement is hereby
amended and restated to read in its entirety as follows:

“Issuance of Securities/Indebtedness. Immediately upon the receipt by ITG, or
any Holding Company of ITG or BST, of the Net Issuance Proceeds of:

(i) the issuance of Stock or Stock Equivalents (including any capital
contribution but excluding (1) any Net Issuance Proceeds from Excluded Equity
Issuances and (2) an amount of proceeds from the issuances of Stock by ITG or
any Holding Company of ITG or BST pursuant to a Qualified Issuance up to the
lesser of (x) $15,000,000, and (y) an amount equal to 50% of the accrued and
unpaid interest (including any PIK interest) with respect to the 18% Senior Note
Subordinated Indebtedness, so long as in the case of this subclause (2), such
amount is used to repay the accrued and unpaid interest (including any PIK
interest) with respect to the 18% Senior Note Subordinated Indebtedness); or
(ii) Holdco Debt (other than the 18% Senior Note Subordinated Indebtedness),
then, in each case, the Borrowers shall deliver, or cause to be delivered, to
the Agent an amount equal to the Relative Commitment Factor as of such date
multiplied by such Net Issuance Proceeds in each case for application to the
Loans in accordance with subsection 1.8(d); provided, however, that to the
extent that there are Net Issuance Proceeds remaining as described in this
clause (c) after application to the Loans in accordance with subsection 1.8(d),
such amounts shall be applied first to outstanding Indebtedness existing under
the Mexican Facility and second to outstanding Indebtedness existing under the
BST Facility.”



--------------------------------------------------------------------------------

2 Amendment to Section 5.1. Section 5.1 of the Credit Agreement is hereby
amended by deleting the word “and” at the end of subsection (t) thereof,
replacing the “.” at the end of subsection (u) thereof with “; and” and adding a
new subsection (v) as follows:

“(v) The Lien on the Stock of BST US Holdings, Inc. and the proceeds thereof
consisting of the pledge thereof to the holders of the 18% Senior Note
Subordinated Indebtedness or an agent acting on their behalf.”

3 Amendment to Section 5.5(h). Section 5.5(h) of the Credit Agreement is hereby
amended and restated to read in its entirety as follows:

“(h) (i) Subordinated Indebtedness (other than the 18% Senior Note Subordinated
Indebtedness) in an aggregate amount not to exceed the US Dollar Equivalent of
$25,000,000, (ii) the 18% Senior Note Subordinated Indebtedness and (iii) WLR
Subordinated Indebtedness;”

4 Amendment to Section 4.2. Section 4.2 of the Credit Agreement is hereby
amended by adding the following clause (q) as the last clause thereof:

“(q) commencing on and after the effective date of Amendment No. 7 to this
Agreement, ITG shall provide segment sales and operating income (loss) as part
of the financial statements required to be delivered pursuant to Section 4.1(a)
and (b) above, including Excluded Subsidiaries, but excluding the BST Group.”

5 Amendment to Section 5.9. Section 5.9 of the Credit Agreement is hereby
amended by adding the following as clause (l) thereof and relettering the
existing clause (l) as clause (m):

“(l) Without duplication of clause (g) above, Contingent Obligations supporting
obligations of Excluded Subsidiaries (provided however, that any such Contingent
Obligation supporting any obligation of an Excluded Subsidiary (other than any
member of the BST Group) shall be subject to the limitations set forth in
Section 5.4(a)); and”

6 Amendments to Section 5.11.

(a) Section 5.11(d) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:

“(d) the Credit Parties may pay, as and when due and payable, regularly
scheduled payments of interest only at the non-default rate on Subordinated
Indebtedness (other than the 18% Senior Note Subordinated Indebtedness), subject
to the terms of the subordination provisions applicable thereto; and”

(b) Section 5.11 of the Credit Agreement is hereby amended deleting the word
“and” at the end of clause (c) and by adding the following subsection
(e) thereto:

“(e) with respect to the 18% Senior Note Subordinated Indebtedness, the Credit
Parties may make Permitted Subordinated Debt Payments.”

 

2



--------------------------------------------------------------------------------

7 Amendment to Section 7.1(e). Section 7.1(e) of the Credit Agreement is hereby
amended by deleting the word “or” at the end of subsection (e) thereof, and
adding the following proviso at the end of such section:

“; provided that, with respect to any default under the 18% Senior Note
Documents resulting from any action or omission by any Excluded Subsidiary, such
default shall result in an Event of Default under this Agreement only to the
extent that (x) the 18% Senior Note Subordinated Indebtedness is accelerated by
the holders of such Indebtedness, or (y) the holders of the 18% Senior Note
Subordinated Indebtedness deliver a Subordinated Debt Default Notice to the
Agent that triggers the commencement of the 120 day period described in
Section 2.4 of the Subordinated and Intercreditor dated as of June 6, 2007, by
and among the holders of the 18% Senior Note Subordinated Indebtedness, ITG and
the Agent; or”

8 Amendment to Section 7.1(m). Section 7.1(m) of the Credit Agreement is hereby
amended by adding the following provision at the end of such section “or (iii) a
“Change of Control” as defined in the 18% Senior Note Documents shall occur.”

9 Amendment to Section 11.1. Section 11.1 of the Credit Agreement is hereby
amended as follows:

(i) the following defined terms are hereby added to Section 11.1 in the proper
alphabetical order:

“18% Senior Note Subordinated Indebtedness” means Subordinated Indebtedness
incurred pursuant to the 18% Senior Note Documents in the initial principal
amount of $80,000,000.”

“18% Senior Note Documents” means (i) the Senior Subordinated Note Purchase
Agreement, dated as of the date of Amendment No. 7 to this Agreement (“Senior
Note Purchase Agreement”) among ITG and the purchasers set forth therein (the
“Senior Note Purchasers”), (ii) the $80,000,000 aggregate principal amount of
18.00% Senior Subordinated Notes due 2011 issued to the Senior Note Purchasers
on the date of Amendment No. 7 to this Agreement (such notes, the “Initial
Notes”), any “PIK Notes” (as defined in the Initial Notes) and any such notes
issued in substitution for the Initial Notes pursuant to Section 14 of the
Senior Note Purchase Agreement; and (iii) the pledge agreement dated as of the
date of Amendment No. 7 to this Agreement made by ITG in favor of the Senior
Note Purchasers.”

“Permitted Subordinated Debt Payments” shall have the meaning ascribed thereto
in the form of Subordination and Intercreditor Agreement attached as Exhibit A
to Amendment No. 7 to this Agreement.

“Permitted Proceeds” means any proceed received by any holder of the 18% Senior
Note Subordinated Indebtedness from the equity interests of BST US Holdings,
Inc.”

 

3



--------------------------------------------------------------------------------

“Qualified Issuance” means an offering or series of offerings of stock of ITG or
any Holding Company pursuant to a registration statement under the Securities
Act of 1933, which stock is listed on the New York Stock Exchange or NASDAQ and
the incurrence of additional non-revolving Indebtedness by ITG permitted by the
terms hereof or otherwise consented to by Required Lenders, which, collectively,
result in gross proceeds of at least $175,000,000.

“Subordinated Debt Costs and Expenses” means reasonable out-of-pocket costs and
expenses payable by ITG to the holders of the 18% Senior Note Subordinated
Indebtedness pursuant to the terms of the 18% Senior Note Documents as in effect
on the date of this Agreement or as modified in accordance with the terms of
this Agreement.”

10 Representations and Warranties. In order to induce Agent and the Lenders to
enter into this Amendment, each Borrower and each other Credit Party represents
and warrants to Agent and each Lender (which representations and warranties
shall survive the execution and delivery of this Amendment), that:

(a) the execution, delivery and performance by each Credit Party of this
Amendment has been duly authorized by all necessary corporate and partnership
action and this Amendment is a legal, valid and binding obligation of such
Credit Party enforceable against such Credit Party in accordance with its terms;
and

(b) upon the effectiveness of this Amendment, all of the representations and
warranties contained in the Credit Agreement and in the other Loan Documents
(other than those which speak expressly only as of an earlier date) are true and
correct in all material respects on and as of the date of the effectiveness of
this Amendment after giving effect to this Amendment and the transactions
contemplated hereby.

11 Conditions to Effectiveness. This Amendment shall be effective on the date
when each of the following conditions have been met:

(a) this Amendment shall have been duly executed and delivered by each Borrower,
each other Credit Party party hereto, Agent and the Required Lenders;

(b) the Subordination and Intercreditor Agreement with respect to the 18% Senior
Note Subordinated Indebtedness, substantially in the form attached hereto as
Exhibit A, shall have been executed and delivered by each of the parties
thereto; and

(c) receipt by Agent of a fully executed copy of an amendment to the BST
Facility on terms substantially similar to the terms of this Amendment and in
form and substance satisfactory to Agent.

 

4



--------------------------------------------------------------------------------

12 Miscellaneous.

12.1 Effect; Ratification.

(a) Except as specifically set forth above, the Credit Agreement and the other
Loan Documents shall remain in full force and effect and are hereby ratified and
confirmed.

(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Agent or any Lender under
the Credit Agreement or any other Loan Document, nor constitute amendment of any
provision of the Credit Agreement or any other Loan Document, except as
specifically set forth herein. Upon the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of similar import shall mean and be a reference to the Credit
Agreement as amended hereby.

(c) Each Credit Party acknowledges and agrees that the amendments and waivers
set forth herein are effective solely for the purposes set forth herein and that
the execution and delivery by Agent of this Amendment shall not be deemed
(i) except as expressly provided in this Amendment, to be a consent to any
amendment, waiver or modification of any term or condition of the Credit
Agreement or of any other Loan Document, (ii) to create a course of dealing or
otherwise obligate Agent or Lenders to forbear, waive, consent or execute
similar amendments under the same or similar circumstances in the future, or
(iii) to amend, prejudice, relinquish or impair any right of Agent or Lenders to
receive any indemnity or similar payment from any Person or entity as a result
of any matter arising from or relating to this Amendment.

12.2 Counterparts and Signatures by Fax. This Amendment may be executed in any
number of counterparts, each such counterpart constituting an original but all
together one and the same instrument. Any party delivering an executed
counterpart of this Amendment by fax shall also deliver an original executed
counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of this Amendment.

12.3 Severability. In case any provision in or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

12.4 Loan Document. This Amendment shall constitute a Loan Document.

12.5 GOVERNING LAW. THIS WAIVER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL, IN ALL RESPECTS, INCLUDING MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE, BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN THAT STATE AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

[Signature Pages Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

BORROWERS: INTERNATIONAL TEXTILE GROUP, INC. ITG HOLDINGS, INC. BURLINGTON
INDUSTRIES LLC CONE JACQUARDS LLC CONE DENIM LLC CARLISLE FINISHING LLC By:  

/s/ Karyl P. McClusky

Name:   Karyl P. McClusky Title:  

Vice President and Treasurer of each of the

entities listed above

AUTOMOTIVE SAFETY COMPONENTS INTERNATIONAL, INC.

SAFETY COMPONENTS FABRIC TECHNOLOGIES, INC.

AUTOMOTIVE SAFETY COMPONENTS INTERNATIONAL LIMITED

By:  

/s/ Stephen B. Duerk

Name:   Stephen B. Duerk Title:   President of each of the entities listed above

[Signature Page to Amendment No. 7 to Credit Agreement]



--------------------------------------------------------------------------------

OTHER CREDIT PARTIES:

APPAREL FABRICS PROPERTIES, INC.

BURLINGTON APPAREL SERVICES COMPANY

BURLINGTON INDUSTRIES V, LLC

BWW CT, INC.

CLIFFSIDE DENIM LLC

CONE ADMINISTRATIVE AND SALES LLC

CONE INTERNATIONAL HOLDINGS II, INC.

INTERNATIONAL TEXTILE GROUP ACQUISITION GROUP LLC

BI PROPERTIES I, INC.

BURLINGTON INTERNATIONAL SERVICES COMPANY

BURLINGTON INDUSTRIES IV, LLC

BURLINGTON WORLDWIDE INC.

BILLC ACQUISITION LLC

CONE DENIM WHITE OAK LLC

CONE INTERNATIONAL HOLDINGS, INC.

CONE ACQUISITION LLC

WLR CONE MILLS IP, INC.

By:  

/s/ Karyl P. McClusky

Name:   Karyl P. McClusky Title:  

Vice President and Treasurer of each of the

entities listed above

VALENTEC WELLS, LLC

ASCI HOLDINGS GERMANY (DE), INC.

ASCI HOLDINGS ASIA PACIFIC (DE), LLC

ASCI HOLDINGS CZECH (DE), INC.

ASCI HOLDINGS U.K. (DE), INC.

ASCI HOLDINGS MEXICO (DE), INC.

By:

 

/s/ Stephen B. Duerk

Name:

  Stephen B. Duerk

Title:

  President of each of the entities listed above

[Signature Page to Amendment No. 7 to Credit Agreement]



--------------------------------------------------------------------------------

AUTOMOTIVE SAFETY COMPONENTS

INTERNATIONAL GMBH & CO. KG

By:

 

/s/ Stephen B. Duerk

Name:

 

Stephen B. Duerk

Title:

 

Authorized Person

AUTOMOTIVE SAFETY COMPONENTS

INTERNATIONAL VERWALTUNGS GMBH

By:

 

/s/ Stephen B. Duerk

Name:

 

Stephen B. Duerk

Title:

 

Authorized Person

[Signature Page to Amendment No. 7 to Credit Agreement]



--------------------------------------------------------------------------------

AGENT AND LENDERS:

GENERAL ELECTRIC CAPITAL CORPORATION,

as the Agent and a Lender

By:  

/s/

Title:   Its Duly Authorized Signatory

[Signature Page to Amendment No. 7 to Credit Agreement]



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender

By:  

/s/ Mary E. Evans

Name:   Mary E. Evans Title:   Associate Director By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Director

[Signature Page to Amendment No. 7 to Credit Agreement]



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION,

as a Lender

By:

 

/s/

Name:

 

Title:

 

[Signature Page to Amendment No. 7 to Credit Agreement]



--------------------------------------------------------------------------------

THE CIT GROUP/COMMERCIAL SERVICES, INC.,

as a Lender

By:

 

/s/

Name:

 

Title:

 

[Signature Page to Amendment No. 7 to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, NA, as a Lender

By:

 

/s/

Name:

 

Title:

 

[Signature Page to Amendment No. 7 to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO FOOTHILL LLC, as a Lender

By:

 

/s/

Name:

 

Title:

 

[Signature Page to Amendment No. 7 to Credit Agreement]